

115 HR 3132 IH: Restoring Confidence in America’s Elections Act
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3132IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Johnson of Georgia (for himself, Mrs. Torres, Ms. Shea-Porter, Ms. Brownley of California, Mr. Cohen, Ms. Eddie Bernice Johnson of Texas, Ms. Wilson of Florida, Mr. Cicilline, Ms. Bass, Mr. Serrano, Ms. Norton, Mr. Raskin, Mr. Payne, Mr. Evans, Mr. Smith of Washington, and Ms. Castor of Florida) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Science, Space, and Technology, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Help America Vote Act of 2002 to promote accuracy, integrity, and security in the
			 administration of elections for Federal office, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Restoring Confidence in America’s Elections Act. (b)Table of ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Integrity of Voting Systems and Ballots
					Subtitle A—Promoting Accuracy, Integrity, and Security Through Voter-Verified Permanent Paper
			 Ballot
					Sec. 101. Moratorium on acquisition of certain direct recording electronic voting systems and
			 certain other voting systems.
					Sec. 102. Paper ballot and manual counting requirements.
					Sec. 103. Accessibility and ballot verification for individuals with disabilities.
					Subtitle B—Additional Voting System Requirements
					Sec. 111. Additional voting system requirements.
					Subtitle C—Funding
					Sec. 121. Availability of additional funding to enable States to meet costs of revised
			 requirements.
					Sec. 122. Grants for development of compliant systems.
					Subtitle D—Effective Date
					Sec. 131. Effective date for new requirements.
					Title II—Requirement for mandatory manual audits by hand count
					Sec. 201. Mandatory manual audits.
					
						Subtitle C—Mandatory manual audits
						Sec. 321. Requiring audits of results of elections.
						Sec. 322. Number of ballots counted under audit.
						Sec. 323. Process for administering audits.
						Sec. 324. Selection of precincts.
						Sec. 325. Publication of results.
						Sec. 326. Payments to States.
						Sec. 327. Exception for elections subject to recount under State law prior to certification.
						Sec. 328. Effective date.
					Sec. 202. Availability of enforcement under Help America Vote Act of 2002.
					Sec. 203. Guidance on best practices for alternative audit mechanisms.
					Sec. 204. Clerical amendment.
					Title III—Other Reforms to Promote Integrity of Elections
					Subtitle A—Integrity of Election Administration
					Sec. 301. Prohibition on campaign activities by chief State election administration officials.
					Sec. 302. Mandatory training for poll workers.
					Sec. 303. Due process requirements for individuals proposed to be removed from list of eligible
			 voters.
					Sec. 304. Mandatory response by Attorney General to allegations of voter intimidation or
			 suppression by law enforcement officers and other government officials.
					Subtitle B—Removing Barriers to Voting
					Sec. 311. Requirements for counting provisional ballots; establishment of uniform and
			 nondiscriminatory standards.
					Sec. 312. Prohibiting imposition of conditions on voting by mail.
					Sec. 313. Mandatory availability of early voting.
					Sec. 314. Requirements for availability of sufficient polling places, equipment, and resources.
					Title IV—Rulemaking Authority of Election Assistance Commission
					Sec. 401. Permitting Election Assistance Commission to exercise rulemaking authority.
			IIntegrity of Voting Systems and Ballots
			APromoting Accuracy, Integrity, and Security Through Voter-Verified Permanent Paper Ballot
				101.Moratorium on acquisition of certain direct recording electronic voting systems and certain other
 voting systemsSection 301 of the Help America Vote Act of 2002 (52 U.S.C. 21081) is amended— (1)by redesignating subsections (c) and (d) as subsections (d) and (e); and
 (2)by inserting after subsection (b) the following new subsection:  (c)Moratorium on acquisition of certain direct recording electronic voting systems and certain other voting systemsBeginning on the date of the enactment of the Restoring Confidence in America’s Elections Act, no State or jurisdiction may purchase or otherwise acquire for use in an election for Federal office a direct recording electronic voting system or other electronic voting system that does not produce a voter-verified paper record as required by section 301(a)(2) (as amended by such Act)..
					102.Paper ballot and manual counting requirements
 (a)In generalSection 301(a)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)(2)) is amended to read as follows:
						
							(2)Paper ballot requirement
								(A)Voter-verified paper ballots
									(i)Paper ballot requirement
 (I)The voting system shall require the use of an individual, durable, voter-verified, paper ballot of the voter’s vote that shall be marked and made available for inspection and verification by the voter before the voter’s vote is cast and counted, and which shall be counted by hand or read by an optical character recognition device or other counting device. For purposes of this subclause, the term individual, durable, voter-verified, paper ballot means a paper ballot marked by the voter by hand or a paper ballot marked through the use of a nontabulating ballot marking device or system, so long as the voter shall have the option to mark his or her ballot by hand.
 (II)The voting system shall provide the voter with an opportunity to correct any error on the paper ballot before the permanent voter-verified paper ballot is preserved in accordance with clause (ii).
 (III)The voting system shall not preserve the voter-verified paper ballots in any manner that makes it possible, at any time after the ballot has been cast, to associate a voter with the record of the voter’s vote without the voter’s consent.
 (ii)Preservation as official recordThe individual, durable, voter-verified, paper ballot used in accordance with clause (i) shall constitute the official ballot and shall be preserved and used as the official ballot for purposes of any recount or audit conducted with respect to any election for Federal office in which the voting system is used.
									(iii)Manual counting requirements for recounts and audits
 (I)Each paper ballot used pursuant to clause (i) shall be suitable for a manual audit, and shall be counted by hand in any recount or audit conducted with respect to any election for Federal office.
 (II)In the event of any inconsistencies or irregularities between any electronic vote tallies and the vote tallies determined by counting by hand the individual, durable, voter-verified, paper ballots used pursuant to clause (i), and subject to subparagraph (B), the individual, durable, voter-verified, paper ballots shall be the true and correct record of the votes cast.
 (iv)Application to all ballotsThe requirements of this subparagraph shall apply to all ballots cast in elections for Federal office, including ballots cast by absent uniformed services voters and overseas voters under the Uniformed and Overseas Citizens Absentee Voting Act and other absentee voters.
									(B)Special rule for treatment of disputes when paper ballots have been shown to be compromised
 (i)In generalIn the event that— (I)there is any inconsistency between any electronic vote tallies and the vote tallies determined by counting by hand the individual, durable, voter-verified, paper ballots used pursuant to subparagraph (A)(i) with respect to any election for Federal office; and
 (II)it is demonstrated by clear and convincing evidence (as determined in accordance with the applicable standards in the jurisdiction involved) in any recount, audit, or contest of the result of the election that the paper ballots have been compromised (by damage or mischief or otherwise) and that a sufficient number of the ballots have been so compromised that the result of the election could be changed,
										the determination of the appropriate remedy with respect to the election shall be made in
			 accordance with applicable State law, except that the electronic tally
			 shall not be used as the exclusive basis for determining the official
 certified result.(ii)Rule for consideration of ballots associated with each voting machineFor purposes of clause (i), only the paper ballots deemed compromised, if any, shall be considered in the calculation of whether or not the result of the election could be changed due to the compromised paper ballots..
 (b)Conforming amendment clarifying applicability of alternative language accessibilitySection 301(a)(4) of such Act (52 U.S.C. 21081(a)(4)) is amended by inserting (including the paper ballots required to be used under paragraph (2)) after voting system. (c)Other conforming amendmentsSection 301(a)(1) of such Act (52 U.S.C. 21081(a)(1)) is amended—
 (1)in subparagraph (A)(i), by striking counted and inserting counted, in accordance with paragraphs (2) and (3); (2)in subparagraph (A)(ii), by striking counted and inserting counted, in accordance with paragraphs (2) and (3);
 (3)in subparagraph (A)(iii), by striking counted each place it appears and inserting counted, in accordance with paragraphs (2) and (3); and (4)in subparagraph (B)(ii), by striking counted and inserting counted, in accordance with paragraphs (2) and (3).
						103.Accessibility and ballot verification for individuals with disabilities
 (a)In generalSection 301(a)(3)(B) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)(3)(B)) is amended to read as follows:
						
							(B)
 (i)satisfy the requirement of subparagraph (A) through the use of at least one voting system equipped for individuals with disabilities, including nonvisual and enhanced visual accessibility for the blind and visually impaired, and nonmanual and enhanced manual accessibility for the mobility and dexterity impaired, at each polling place; and
 (ii)meet the requirements of subparagraph (A) and paragraph (2)(A) by using a system that— (I)allows the voter to privately and independently verify the permanent paper ballot through the presentation, in accessible form, of the printed or marked vote selections from the same printed or marked information that would be used for any vote counting or auditing; and
 (II)allows the voter to privately and independently verify and cast the permanent paper ballot without requiring the voter to manually handle the paper ballot; and.
					(b)Specific requirement of study, testing, and development of accessible paper ballot verification
			 mechanisms
 (1)Study and reportingSubtitle C of title II of such Act (52 U.S.C. 21081 et seq.) is amended— (A)by redesignating section 247 as section 248; and
 (B)by inserting after section 246 the following new section:  247.Study and report on accessible paper ballot verification mechanisms (a)Study and ReportThe Director of the National Science Foundation shall make grants to not fewer than 3 eligible entities to study, test, and develop accessible paper ballot voting, verification, and casting mechanisms and devices and best practices to enhance the accessibility of paper ballot voting and verification mechanisms for individuals with disabilities, for voters whose primary language is not English, and for voters with difficulties in literacy, including best practices for the mechanisms themselves and the processes through which the mechanisms are used.
 (b)EligibilityAn entity is eligible to receive a grant under this part if it submits to the Director (at such time and in such form as the Director may require) an application containing—
 (1)certifications that the entity shall specifically investigate enhanced methods or devices, including nonelectronic devices, that will assist such individuals and voters in marking voter-verified paper ballots and presenting or transmitting the information printed or marked on such ballots back to such individuals and voters, and casting such ballots;
 (2)a certification that the entity shall complete the activities carried out with the grant not later than December 31, 2019; and
 (3)such other information and certifications as the Director may require. (c)Availability of TechnologyAny technology developed with the grants made under this section shall be treated as nonproprietary and shall be made available to the public, including to manufacturers of voting systems.
 (d)Coordination With Grants for Technology ImprovementsThe Director shall carry out this section so that the activities carried out with the grants made under subsection (a) are coordinated with the research conducted under the grant program carried out by the Commission under section 271, to the extent that the Director and Commission determine necessary to provide for the advancement of accessible voting technology.
 (e)Authorization of AppropriationsThere is authorized to be appropriated to carry out subsection (a) $5,000,000, to remain available until expended..
 (2)Clerical amendmentThe table of contents of such Act is amended— (A)by redesignating the item relating to section 247 as relating to section 248; and
 (B)by inserting after the item relating to section 246 the following new item:   Sec. 247. Study and report on accessible paper ballot verification mechanisms.. (c)Clarification of accessibility standards under voluntary voting system guidanceIn adopting any voluntary guidance under subtitle B of title III of the Help America Vote Act of 2002 with respect to the accessibility of the paper ballot verification requirements for individuals with disabilities, the Election Assistance Commission shall include and apply the same accessibility standards applicable under the voluntary guidance adopted for accessible voting systems under such subtitle.
					(d)Permitting Use of Funds for Protection and Advocacy Systems To Support Actions To Enforce
 Election-Related Disability AccessSection 292(a) of the Help America Vote Act of 2002 (52 U.S.C. 21062(a)) is amended by striking ; except that and all that follows and inserting a period. BAdditional Voting System Requirements 111.Additional voting system requirements (a)Requirements describedSection 301(a) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)) is amended by adding at the end the following new paragraphs:
						
							(7)Requiring availability of paper ballots in case of emergency
 (A)In generalIn the event of a failure of voting equipment or other circumstance at a polling place in an election for Federal office that causes an unreasonable delay, the appropriate election official at the polling place shall—
 (i)immediately advise any individual who is waiting at the polling place to cast a ballot in the election at the time of the failure that the individual has the right to use an emergency paper ballot; and
 (ii)upon the individual’s request, provide the individual with an emergency paper ballot for the election and the supplies necessary to mark the ballot.
 (B)Treatment of ballotsAny paper ballot which is cast by an individual under this clause shall be counted and otherwise treated as a regular ballot for all purposes (including by incorporating it into the final unofficial vote count (as defined by the State) for the precinct) and not as a provisional ballot, unless the individual casting the ballot would have otherwise been required to cast a provisional ballot.
								(8)Prohibiting use of uncertified election-dedicated voting system technologies; disclosure
			 requirements
 (A)In generalA voting system used in an election for Federal office in a State may not at any time during the election contain or use any election-dedicated voting system technology—
 (i)which has not been certified by the State for use in the election; and (ii)which has not been deposited with an accredited laboratory described in section 231 to be held in escrow and disclosed in accordance with this section.
 (B)Requirement for disclosure and limitation on restricting disclosureAn accredited laboratory under section 231 with whom an election-dedicated voting system technology has been deposited shall—
 (i)hold the technology in escrow; and (ii)disclose technology and information regarding the technology to another person if—
 (I)the person is a qualified person described in subparagraph (C) who has entered into a nondisclosure agreement with respect to the technology which meets the requirements of subparagraph (D); or
 (II)the laboratory is permitted or required to disclose the technology to the person under State law, in accordance with the terms and conditions applicable under such law.
 (C)Qualified persons describedWith respect to the disclosure of election-dedicated voting system technology by a laboratory under subparagraph (B)(ii)(I), a qualified person is any of the following:
 (i)A governmental entity with responsibility for the administration of voting and election-related matters for purposes of reviewing, analyzing, or reporting on the technology.
 (ii)A party to pre- or postelection litigation challenging the result of an election or the administration or use of the technology used in an election, including but not limited to election contests or challenges to the certification of the technology, or an expert for a party to such litigation, for purposes of reviewing or analyzing the technology to support or oppose the litigation, and all parties to the litigation shall have access to the technology for such purposes.
 (iii)A person not described in clause (i) or (ii) who reviews, analyzes, or reports on the technology solely for an academic, scientific, technological, or other investigation or inquiry concerning the accuracy or integrity of the technology.
 (D)Requirements for nondisclosure agreementsA nondisclosure agreement entered into with respect to an election-dedicated voting system technology meets the requirements of this subparagraph if the agreement—
 (i)is limited in scope to coverage of the technology disclosed under subparagraph (B) and any trade secrets and intellectual property rights related thereto;
 (ii)does not prohibit a signatory from entering into other nondisclosure agreements to review other technologies under this paragraph;
 (iii)exempts from coverage any information the signatory lawfully obtained from another source or any information in the public domain;
 (iv)remains in effect for not longer than the life of any trade secret or other intellectual property right related thereto;
 (v)prohibits the use of injunctions barring a signatory from carrying out any activity authorized under subparagraph (C), including injunctions limited to the period prior to a trial involving the technology;
 (vi)is silent as to damages awarded for breach of the agreement, other than a reference to damages available under applicable law;
 (vii)allows disclosure of evidence of crime, including in response to a subpoena or warrant; (viii)allows the signatory to perform analyses on the technology (including by executing the technology), disclose reports and analyses that describe operational issues pertaining to the technology (including vulnerabilities to tampering, errors, risks associated with use, failures as a result of use, and other problems), and describe or explain why or how a voting system failed or otherwise did not perform as intended; and
 (ix)provides that the agreement shall be governed by the trade secret laws of the applicable State. (E)Election-dedicated voting system technology definedFor purposes of this paragraph:
 (i)In generalThe term election-dedicated voting system technology means the following: (I)The source code used for the trusted build and its file signatures.
 (II)A complete disk image of the prebuild, build environment, and any file signatures to validate that it is unmodified.
 (III)A complete disk image of the postbuild, build environment, and any file signatures to validate that it is unmodified.
 (IV)All executable code produced by the trusted build and any file signatures to validate that it is unmodified.
 (V)Installation devices and software file signatures. (ii)ExclusionSuch term does not include commercial-off-the-shelf software and hardware defined under the 2015 voluntary voting system guidelines adopted by the Commission under section 222.
 (9)Prohibition of use of wireless communications devices in systems or devicesNo system or device upon which ballots are marked or votes are cast or tabulated shall contain, use, or be accessible by any wireless, powerline, or concealed communication device, except that enclosed infrared communications devices which are certified for use in such device by the State and which cannot be used for any remote or wide area communications or used without the knowledge of poll workers shall be permitted.
							(10)Prohibiting connection of system to the internet
 (A)In generalNo system or device upon which ballots are programmed or votes are cast or tabulated shall be connected to the Internet at any time.
 (B)Prohibiting acceptance of ballots transmitted onlineThe voting system may not accept any voted ballot which is transmitted to an election official online.
 (C)Rule of constructionNothing contained in this paragraph shall be deemed to prohibit the Commission from conducting the studies under section 242 or to conduct other similar studies under any other provision of law in a manner consistent with this paragraph.
								(11)Security standards for voting systems used in Federal elections
 (A)In generalNo voting system may be used in an election for Federal office unless the manufacturer of such system and the election officials using such system meet the applicable requirements described in subparagraph (B).
 (B)Requirements describedThe requirements described in this subparagraph are as follows: (i)The manufacturer and the election officials shall document the secure chain of custody for the handling of all software, hardware, vote storage media, blank ballots, and completed ballots used in connection with voting systems, and shall make the information available upon request to the Commission.
 (ii)The manufacturer shall disclose to an accredited laboratory under section 231 and to the appropriate election official any information required to be disclosed under paragraph (8).
 (iii)After the appropriate election official has certified the election-dedicated and other voting system software for use in an election, the manufacturer may not—
 (I)alter such software; or (II)insert or use in the voting system any software, software patch, or other software modification not certified by the State for use in the election.
 (iv)At the request of the Commission— (I)the appropriate election official shall submit information to the Commission regarding the State’s compliance with this subparagraph; and
 (II)the manufacturer shall submit information to the Commission regarding the manufacturer’s compliance with this subparagraph.
 (C)Development and publication of best practices of secure chain of custodyNot later than August 1, 2019, the Commission shall develop and make publicly available best practices regarding the requirement of subparagraphs (B)(i) and (B)(iii), and in the case of subparagraph (B)(iii), shall include best practices for certifying software patches and minor software modifications under short deadlines.
 (D)Disclosure of secure chain of custodyThe Commission shall make information provided to the Commission under subparagraph (B)(i) available to any person upon request.
								(12)Durability and readability requirements for ballots
								(A)Durability requirements for paper ballots
 (i)In generalAll voter-verified paper ballots required to be used under this Act shall be marked or printed on durable paper.
 (ii)DefinitionFor purposes of this Act, paper is durable if it is capable of withstanding multiple counts and recounts by hand without compromising the fundamental integrity of the ballots, and capable of retaining the information marked or printed on them for the full duration of a retention and preservation period of 22 months.
 (B)Readability requirements for paper ballots marked by ballot marking deviceAll voter-verified paper ballots completed by the voter through the use of a ballot marking device shall be clearly readable by the voter without assistance (other than eyeglasses or other personal vision-enhancing devices) and by an optical character recognition device or other device equipped for individuals with disabilities.
								(13)Requirements for publication of poll tapes
 (A)RequirementsEach State shall meet the following requirements: (i)Upon the closing of the polls at each polling place, the appropriate election official, under the observation of the certified tabulation observers admitted to the polling place under subparagraph (E) (if any), shall announce the vote orally, post a copy of the poll tape reflecting the totals from each voting machine upon which votes were cast in the election at the polling place, and prepare and post a statement of the total number of individuals who appeared at the polling place to cast ballots, determined by reference to the number of signatures in a sign-in book or other similar independent count. Such officials shall ensure that each of the certified tabulation observers admitted to the polling place has full access to observe the process by which the poll tapes and statement are produced and a reasonable period of time to review the poll tapes and statement before the polling place is closed, and (if feasible) shall provide such observers with identical duplicate copies of the poll tapes and statement.
 (ii)As soon as practicable, but in no event later than noon of the day following the date of the election, the appropriate election official shall display (at a prominent location accessible to the public during regular business hours and in or within reasonable proximity to the polling place) a copy of each poll tape and statement prepared under clause (i), and the information shall be displayed on the official public Web sites of the applicable local election official and chief State election official, together with the name of the designated voting official who entered the information and the date and time the information was entered.
 (iii)Each Web site on which information is posted under clause (ii) shall include information on the procedures by which discrepancies shall be reported to election officials. If any discrepancy exists between the posted information and the relevant poll tape or statement, the appropriate election official shall display information on the discrepancy on the Web site on which the information is posted under clause (ii) not later than 24 hours after the official is made aware of the discrepancy, and shall maintain the information on the discrepancy and its resolution (if applicable) on such website during the entire period for which results of the election are typically maintained on such Web site.
 (iv)The appropriate election official shall preserve archived copies of the poll tapes and statements prepared under clause (i) and reports of discrepancies filed by certified tabulation observers for the period of time during which records and papers are required to be retained and preserved pursuant to title III of the Civil Rights Act of 1960 (42 U.S.C. 1974 et seq.) or for the same duration for which archived copies of other records of the election are required to be preserved under applicable State law, whichever is longer.
									(B)Treatment of ballots cast at early voting sites
 (i)ApplicationThe requirements of this subparagraph shall apply with respect to poll tapes and statements of the number of voters who voted in person at designated sites prior to the date of the election.
 (ii)Daily count of votersAt the close of business on each day on which ballots described in clause (i) may be cast prior to the date of the election, the appropriate election official at each such site shall—
 (I)under the observation of certified tabulation observers admitted to the site under subparagraph (E) (if any), prepare and post a statement of the total number of individuals who appeared at the site to cast ballots, determined by reference to the number of signatures in a sign-in book or other similar independent count, and the total number of ballots cast (excluding information on the votes received by individual candidates), and shall ensure that each of the certified tabulation observers admitted to the site has full access to observe the process by which the statement is produced and a reasonable period of time to review the statement before the site is closed; and
 (II)display at the site during regular business hours for the duration of the early voting period a paper copy of the statement prepared under subclause (I).
 (iii)Application of general requirements for poll tapes and statementsUpon the closing of the polls on the date of the election, the appropriate election official at each designated site described in this subparagraph shall meet the requirements of subparagraph (A) (including requirements relating to the role of certified tabulation observers) in the same manner as an election official at a polling place.
									(C)Treatment of absentee ballots
 (i)Daily count of ballots mailed and receivedAt the close of each business day on which a State mails or accepts absentee ballots cast in an election for Federal office prior to the date of the election, the appropriate election official shall—
 (I)under the observation of certified tabulation observers admitted under subparagraph (E) to the site at which the ballots are mailed and received (if any), prepare and post a statement of the total number of absentee ballots mailed and received by the official during that day and a separate count of the number of absentee ballots received but rejected (separated into categories of the reasons for rejection), and ensure that each of the certified tabulation observers admitted to the site has full access to observe the process by which the statement is produced and a reasonable period of time to review the statement before the site is closed; and
 (II)display at the site during regular business hours for the duration of the period during which absentee ballots are processed a paper copy of the statement prepared under subclause (I).
 (ii)Application of general requirements for poll tapes and statementsAt the close of business on the last day on which absentee ballots are counted prior to the certification of the election, the appropriate election official at the site at which absentee ballots are received and counted shall meet the requirements of subparagraph (A) (including requirements relating to the role of certified tabulation observers) in the same manner as an election official at a polling place.
 (D)Daily count of provisional ballotsAt the close of business on the day on which the appropriate election official determines whether or not provisional ballots cast in an election for Federal office will be counted as votes in the election (as described in section 302(a)(4)), the official shall—
 (i)under the observation of certified tabulation observers admitted under subparagraph (E) to the site at which the determination is made (if any), prepare and post a statement of the number of such ballots for which a determination was made, the number of ballots counted, and the number of ballots rejected (separated into categories of the reason for the rejection), and ensure that each of the certified tabulation observers admitted to the site has full access to observe the process by which the statement is produced and a reasonable period of time to review the statement before the site is closed; and
 (ii)display at the site during regular business hours for the duration of the period during which provisional ballots are processed a paper copy of the statement prepared under clause (i).
									(E)Admission of certified tabulation observers
 (i)Certified tabulation observer definedIn this paragraph, a certified tabulation observer is an individual who is certified by an appropriate election official as authorized to carry out the responsibilities of a certified tabulation observer under this paragraph.
 (ii)SelectionIn determining which individuals to certify as tabulation observers and admit to a polling place or other location to serve as certified tabulation observers with respect to an election for Federal office, the election official shall give preference to individuals who are affiliated with a candidate in the election, except that—
 (I)the number of individuals admitted who are affiliated with the same candidate for Federal office may not exceed one; and
 (II)the maximum number of individuals who may be admitted shall equal the number of candidates in the election plus 3, or such greater number as may be authorized under State law.
 (iii)No effect on admission of other observersNothing in this subparagraph may be construed to limit or otherwise affect the authority of other individuals to enter and observe polling place operations under any other law, including international observers authorized under any treaty or observers of the Federal Government authorized under the Voting Rights Act of 1965.
 (F)No effect on other tabulation requirementsNothing in this Act may be construed to supersede any requirement that an election official at a polling place report vote totals to a central tabulation facility and address discrepancies the official finds in the aggregation of those totals with other vote totals..
					(b)Requiring laboratories To meet standards prohibiting conflicts of interest as condition of
			 accreditation for testing of voting system hardware and software
 (1)In generalSection 231(b) of such Act (52 U.S.C. 20971(b)) is amended by adding at the end the following new paragraphs:
							
								(3)Prohibiting conflicts of interest; ensuring availability of results
 (A)In generalA laboratory may not be accredited by the Commission for purposes of this section unless— (i)the laboratory certifies that the only compensation it receives for the testing carried out in connection with the certification, decertification, and recertification of the manufacturer’s voting system hardware and software is the payment made from the Testing Escrow Account under paragraph (4);
 (ii)the laboratory meets such standards as the Commission shall establish (after notice and opportunity for public comment) to prevent the existence or appearance of any conflict of interest in the testing carried out by the laboratory under this section, including standards to ensure that the laboratory does not have a financial interest in the manufacture, sale, and distribution of voting system hardware and software, and is sufficiently independent from other persons with such an interest;
 (iii)the laboratory certifies that it will permit an expert designated by the Commission or by the State requiring certification of the system being tested to observe any testing the laboratory carries out under this section; and
 (iv)the laboratory, upon completion of any testing carried out under this section, discloses the test protocols, results, and all communication between the laboratory and the manufacturer to the Commission.
 (B)Availability of resultsUpon receipt of information under subparagraph (A), the Commission shall make the information available promptly to election officials and the public.
									(4)Procedures for conducting testing; payment of user fees for compensation of accredited laboratories
 (A)Establishment of escrow accountThe Commission shall establish an escrow account (to be known as the Testing Escrow Account) for making payments to accredited laboratories for the costs of the testing carried out in connection with the certification, decertification, and recertification of voting system hardware and software.
 (B)Schedule of feesIn consultation with the accredited laboratories, the Commission shall establish and regularly update a schedule of fees for the testing carried out in connection with the certification, decertification, and recertification of voting system hardware and software, based on the reasonable costs expected to be incurred by the accredited laboratories in carrying out the testing for various types of hardware and software.
 (C)Requests and payments by manufacturersA manufacturer of voting system hardware and software may not have the hardware or software tested by an accredited laboratory under this section unless—
 (i)the manufacturer submits a detailed request for the testing to the Commission; and (ii)the manufacturer pays to the Commission, for deposit into the Testing Escrow Account established under subparagraph (A), the applicable fee under the schedule established and in effect under subparagraph (B).
 (D)Selection of laboratoryUpon receiving a request for testing and the payment from a manufacturer required under subparagraph (C), the Commission shall select, from all laboratories which are accredited under this section to carry out the specific testing requested by the manufacturer, an accredited laboratory to carry out the testing.
 (E)Payments to laboratoriesUpon receiving a certification from a laboratory selected to carry out testing pursuant to subparagraph (D) that the testing is completed, along with a copy of the results of the test as required under paragraph (3)(A)(iv), the Commission shall make a payment to the laboratory from the Testing Escrow Account established under subparagraph (A) in an amount equal to the applicable fee paid by the manufacturer under subparagraph (C)(ii).
									(5)Dissemination of additional information on accredited laboratories
 (A)Information on testingUpon completion of the testing of a voting system under this section, the Commission shall promptly disseminate to the public the identification of the laboratory which carried out the testing.
 (B)Information on status of laboratoriesThe Commission shall promptly notify Congress, the chief State election official of each State, and the public whenever—
 (i)the Commission revokes, terminates, or suspends the accreditation of a laboratory under this section;
 (ii)the Commission restores the accreditation of a laboratory under this section which has been revoked, terminated, or suspended; or
 (iii)the Commission has credible evidence of significant security failure at an accredited laboratory.. (2)Conforming amendmentsSection 231 of such Act (52 U.S.C. 20971) is further amended—
 (A)in subsection (a)(1), by striking testing, certification, and all that follows and inserting the following: testing of voting system hardware and software by accredited laboratories in connection with the certification, decertification, and recertification of the hardware and software for purposes of this Act.;
 (B)in subsection (a)(2), by striking testing, certification, and all that follows and inserting the following: testing of its voting system hardware and software by the laboratories accredited by the Commission under this section in connection with certifying, decertifying, and recertifying the hardware and software.;
 (C)in subsection (b)(1), by striking testing, certification, decertification, and recertification and inserting testing; and (D)in subsection (d), by striking testing, certification, decertification, and recertification each place it appears and inserting testing.
 (3)Deadline for establishment of standards, escrow account, and schedule of feesThe Election Assistance Commission shall establish the standards described in section 231(b)(3) of the Help America Vote Act of 2002 and the Testing Escrow Account and schedule of fees described in section 231(b)(4) of such Act (as added by paragraph (1)) not later than January 1, 2019.
 (4)Authorization of appropriationsThere are authorized to be appropriated to the Election Assistance Commission such sums as may be necessary to carry out the Commission’s duties under paragraphs (3) and (4) of section 231 of the Help America Vote Act of 2002 (as added by paragraph (1)).
						(c)Grants for research on development of election-Dedicated voting system software
 (1)In generalSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.) is amended by adding at the end the following new part:
							
								7Grants for Research on Development of Election-Dedicated Voting System Software
									297.Grants for research on development of election-dedicated voting system software
 (a)In GeneralThe Director of the National Science Foundation (hereafter in this part referred to as the Director) shall make grants to not fewer than 3 eligible entities to conduct research on the development of election-dedicated voting system software.
 (b)EligibilityAn entity is eligible to receive a grant under this part if it submits to the Director (at such time and in such form as the Director may require) an application containing—
 (1)certifications regarding the benefits of operating voting systems on election-dedicated software which is easily understandable and which is written exclusively for the purpose of conducting elections;
 (2)certifications that the entity will use the funds provided under the grant to carry out research on how to develop voting systems that run on election-dedicated software and that will meet the applicable requirements for voting systems under title III; and
 (3)such other information and certifications as the Director may require. (c)Availability of TechnologyAny technology developed with the grants made under this section shall be treated as nonproprietary and shall be made available to the public, including to manufacturers of voting systems.
 (d)Authorization of AppropriationsThere is authorized to be appropriated for grants under this section $1,500,000 for each of fiscal years 2018 and 2019, to remain available until expended..
 (2)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to subtitle D of title II the following:
							
								
									Part 7—Grants for research on development of election-Dedicated voting system software
									Sec. 297. Grants for research on development of election-dedicated voting system software..
						CFunding
				121.Availability of additional funding to enable States to meet costs of revised requirements
 (a)Extension of requirements payments for meeting revised requirementsSection 257(a) of the Help America Vote Act of 2002 (52 U.S.C. 21007(a)) is amended by adding at the end the following new paragraph:
						
 (5)For each of the fiscal years 2018 and 2019, $600,000,000, except that any funds provided under the authorization made by this paragraph shall be used by a State only to meet the requirements of title III which are first imposed on the State pursuant to the amendments made by title I of the Restoring Confidence in America’s Elections Act, or to otherwise modify or replace its voting systems in response to such amendments..
 (b)Use of revised formula for allocation of fundsSection 252(b) of such Act (52 U.S.C. 21002(b)) is amended to read as follows:  (b)State Allocation Percentage Defined (1)In generalExcept as provided in paragraph (2), the State allocation percentage for a State is the amount (expressed as a percentage) equal to the quotient of—
 (A)the voting age population of the State (as reported in the most recent decennial census); and (B)the total voting age population of all States (as reported in the most recent decennial census).
									(2)Special rule for payments used to meet requirements imposed under Restoring Confidence in America’s
			 Elections Act
 (A)In generalIn the case of the requirements payment made to a State under the authorization made by section 257(a)(5) for fiscal year 2018 or 2019, the State allocation percentage for a State is the amount (expressed as a percentage) equal to the quotient of—
 (i)the sum of the number of noncompliant precincts in the State and 50 percent of the number of partially noncompliant precincts in the State; and
 (ii)the sum of the number of noncompliant precincts in all States and 50 percent of the number of partially noncompliant precincts in all States.
 (B)Noncompliant precinct definedIn this paragraph, a noncompliant precinct means any precinct (or equivalent location) within a State for which the voting system used to administer the regularly scheduled general election for Federal office held in November 2018 did not meet either of the requirements described in subparagraph (D).
 (C)Partially noncompliant precinct definedIn this paragraph, a partially noncompliant precinct means any precinct (or equivalent location) within a State for which the voting system used to administer the regularly scheduled general election for Federal office held in November 2018 met only one of the requirements described in subparagraph (D).
 (D)Requirements describedThe requirements described in this subparagraph with respect to a voting system are as follows: (i)The primary voting system required the use of durable paper ballots (as described in sections 301(a)(2)(A)(i)(I) and 301(a)(12)(A), as amended or added by the Restoring Confidence in America’s Elections Act) for every vote cast.
 (ii)The voting system allowed the voter to privately and independently verify the permanent paper ballot through the presentation of the same printed or marked information used for vote counting and auditing and to privately and independently cast the permanent paper ballot without handling the ballot manually..
 (c)Revised conditions for receipt of fundsSection 253 of such Act (52 U.S.C. 21003) is amended— (1)in subsection (a), by striking A State is eligible and inserting Except as provided in subsection (f), a State is eligible; and
 (2)by adding at the end the following new subsection:  (f)Special Rule for Payments Used To Meet Requirements Imposed Under Restoring Confidence in America’s Elections Act (1)In generalNotwithstanding any other provision of this part, a State is eligible to receive a requirements payment under the authorization made by section 257(a)(5) for fiscal year 2018 or 2019 if, not later than 90 days after the date of the enactment of the Restoring Confidence in America’s Elections Act, the chief executive officer of the State, or designee, in consultation and coordination with the chief State election official—
 (A)certifies to the Commission the number of noncompliant and partially noncompliant precincts in the State (as defined in section 252(b)(2));
 (B)certifies to the Commission that the State will reimburse each unit of local government in the State for any costs the unit incurs in carrying out the activities for which the payment may be used; and
 (C)files a statement with the Commission describing the State’s need for the payment and how the State will use the payment to meet the requirements of title III (in accordance with the limitations applicable to the use of the payment under section 257(a)(5)).
 (2)Certifications by States that require changes to State lawIn the case of a State that requires State legislation to carry out any activity covered by any certification submitted under this subsection, the State shall be permitted to make the certification notwithstanding that the legislation has not been enacted at the time the certification is submitted and such State shall submit an additional certification once such legislation is enacted..
 (d)Permitting use of funds for reimbursement for costs previously incurredSection 251(c)(1) of such Act (52 U.S.C. 21001(c)(1)) is amended by striking the period at the end and inserting the following: , or as a reimbursement for any costs incurred after November 2018 in meeting the requirements of title III which are imposed pursuant to the amendments made by title I of the Restoring Confidence in America’s Elections Act or in otherwise upgrading or replacing voting systems in a manner consistent with such amendments (so long as the voting systems meet any of the requirements that apply with respect to elections for Federal office held in 2020 and each succeeding year)..
					(e)Rule of construction regarding States receiving other funds for replacing punch card, lever, or
 other voting machinesNothing in the amendments made by this section or in any other provision of the Help America Vote Act of 2002 may be construed to prohibit a State which received or was authorized to receive a payment under title I or II of such Act for replacing punch card, lever, or other voting machines from receiving or using any funds which are made available under the amendments made by this section.
					(f)Rule of construction regarding use of funds received in prior years
 (1)In generalNothing contained in this Act or the Help America Vote Act of 2002 may be construed to prohibit a State from using funds received under title I or II of the Help America Vote Act of 2002 to purchase or acquire by other means a voting system that meets the requirements of section 301 of the Help America Vote Act of 2002 (as amended by this Act) in order to replace voting systems purchased with funds received under the Help America Vote Act of 2002 that do not meet such requirements.
 (2)Waiver of notice and comment requirementsThe requirements of subparagraphs (A), (B), and (C) of section 254(a)(11) of the Help America Vote Act of 2002 shall not apply to any State using funds received under such Act for the purposes described in paragraph (1).
						122.Grants for development of compliant systems
					(a)Establishment of grant program
 (1)Grants to develop voting systemsThe Election Assistance Commission (hereafter referred to as the Commission) shall establish and operate a program under which the Commission shall award grants to eligible entities for the development of voting systems that meet the requirements of paragraph (2) and that may be used by States and units of local government to administer elections for Federal office.
 (2)Requirements for voting systemsThe requirements of this paragraph with respect to voting systems are as follows: (A)The system produces a voter-verified paper record of each vote cast on the system.
 (B)The system is demonstrably compatible with commodity accessibility devices. (C)The system is fully accessible for the use of individuals with disabilities.
 (b)Eligibility requirements for recipientsAn entity is eligible to receive a grant under the program under this section if the entity submits to the Commission, at such time and in such form as the Commission may require, an application containing—
 (1)a certification that any voting system developed with the funds provided under this section shall meet the requirements of paragraph (2) of subsection (a); and
 (2)such other information and assurances as the Commission may require. (c)Applicability of regulations governing patent rights in Inventions made with Federal assistanceAny invention made by the recipient of a grant under this section using funds provided under this section shall be subject to chapter 18 of title 35, United States Code (relating to patent rights in inventions made with Federal assistance).
					(d)Report
 (1)In generalEach entity which receives a grant under this section shall submit to the Commission a report describing the activities carried out with the funds provided under the grant.
 (2)DeadlineAn entity shall submit a report required under paragraph (1) not later than 60 days after the end of the fiscal year for which the entity received the grant which is the subject of the report.
						(e)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated for grants under this section $60,000,000 for fiscal year 2018.
 (2)Availability of fundsAmounts appropriated pursuant to the authorization under this subsection shall remain available, without fiscal year limitation, until expended.
						DEffective Date
 131.Effective date for new requirementsSection 301(d) of the Help America Vote Act of 2002 (52 U.S.C. 21081(d)) is amended to read as follows:
					
						(d)Effective Date
 (1)In generalExcept as provided in paragraph (2), each State and jurisdiction shall be required to comply with the requirements of this section on and after January 1, 2006.
							(2)Special rule for certain requirements
 (A)In generalExcept as provided in subparagraphs (B) and (C), the requirements of this section which are first imposed on a State and jurisdiction pursuant to the amendments made by title I of the Restoring Confidence in America’s Elections Act shall apply with respect to voting systems used for the regularly scheduled general election for Federal office held in 2020 and each succeeding election for Federal office.
								(B)2-year delay for jurisdictions using certain paper record printers or certain systems using or
			 producing voter-verifiable paper records in 2018
 (i)DelayIn the case of a jurisdiction described in clause (ii), subparagraph (A) shall apply to a voting system in the jurisdiction as if the reference in such subparagraph to 2020 were a reference to 2022, but only with respect to the following requirements of this section:
 (I)Paragraph (2)(A)(i)(I) of subsection (a) (relating to the use of voter-marked paper ballots). (II)Paragraph (3)(B)(ii)(I) and (II) of subsection (a) (relating to access to verification from and casting of the durable paper ballot).
 (III)Paragraph (12) of subsection (a) (relating to durability and readability requirements for ballots). (ii)Jurisdictions describedA jurisdiction described in this clause is a jurisdiction—
 (I)which used voter verifiable paper record printers attached to direct recording electronic voting machines, or which used other voting systems that used or produced paper records of the vote verifiable by voters but that are not in compliance with paragraphs (2)(A)(i)(I), (3)(B)(ii)(I) and (II), and (12) of subsection (a) (as amended or added by the Restoring Confidence in America’s Elections Act), for the administration of the regularly scheduled general election for Federal office held in November 2018; and
 (II)which will continue to use such printers or systems for the administration of elections for Federal office held prior to the regularly scheduled general election for Federal office held in 2020.
										(iii)Mandatory availability of paper ballots at polling places using grandfathered printers and systems
 (I)Requiring ballots to be offered and providedThe appropriate election official at each polling place that uses a printer or system described in clause (ii)(I) for the administration of elections for Federal office shall offer each individual who is eligible to cast a vote in the election at the polling place the opportunity to cast the vote using a blank preprinted paper ballot which the individual may mark by hand and which is not produced by the direct recording electronic voting machine or other such system. The official shall provide the individual with the ballot and the supplies necessary to mark the ballot, and shall ensure (to the greatest extent practicable) that the waiting period for the individual to cast a vote is the lesser of 30 minutes or the average waiting period for an individual who does not agree to cast the vote using such a paper ballot under this clause.
 (II)Treatment of ballotAny paper ballot which is cast by an individual under this clause shall be counted and otherwise treated as a regular ballot for all purposes (including by incorporating it into the final unofficial vote count (as defined by the State) for the precinct) and not as a provisional ballot, unless the individual casting the ballot would have otherwise been required to cast a provisional ballot.
 (III)Posting of noticeThe appropriate election official shall ensure there is prominently displayed at each polling place a notice that describes the obligation of the official to offer individuals the opportunity to cast votes using a preprinted blank paper ballot.
 (IV)Training of election officialsThe chief State election official shall ensure that election officials at polling places in the State are aware of the requirements of this clause, including the requirement to display a notice under subclause (III), and are aware that it is a violation of the requirements of this title for an election official to fail to offer an individual the opportunity to cast a vote using a blank preprinted paper ballot.
 (V)Period of applicabilityThe requirements of this clause apply only during the period in which the delay is in effect under clause (i).
 (C)Special rule for jurisdictions using certain nontabulating ballot marking devicesIn the case of a jurisdiction which uses a nontabulating ballot marking device, subparagraph (A) shall apply to a voting system in the jurisdiction as if the reference in such subparagraph to the regularly scheduled general election for Federal office held in 2020 were a reference to the first election for Federal office held in 2022, but only with respect to paragraph (3)(B)(ii)(II) of subsection (a) (relating to nonmanual casting of the durable paper ballot)..
				IIRequirement for mandatory manual audits by hand count
 201.Mandatory manual auditsTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by adding at the end the following new subtitle:
				
					CMandatory manual audits
						321.Requiring audits of results of elections
							(a)Requiring Audits
 (1)In generalIn accordance with this subtitle, each State shall administer, without advance notice to the precincts or alternative audit units selected, audits of the results of all elections for Federal office held in the State (and, at the option of the State or jurisdiction involved, of elections for State and local office held at the same time as such election) consisting of random hand counts of the voter-verified paper ballots required to be used and preserved pursuant to section 301(a)(2).
 (2)Exception for certain electionsA State shall not be required to administer an audit of the results of an election for Federal office under this subtitle if the winning candidate in the election—
 (A)had no opposition on the ballot; or (B)received 80 percent or more of the total number of votes cast in the election, as determined on the basis of the final unofficial vote count.
 (b)Determination of Entity Conducting Audits; Application of GAO Independence StandardsThe State shall administer audits under this subtitle through an entity selected for such purpose by the State in accordance with such criteria as the State considers appropriate consistent with the requirements of this subtitle, except that the entity must meet the general standards established by the Comptroller General and as set forth in the Comptroller General’s Government Auditing Standards to ensure the independence (including, except as provided under section 323(b), the organizational independence) of entities performing financial audits, attestation engagements, and performance audits.
 (c)References to Election AuditorIn this subtitle, the term Election Auditor means, with respect to a State, the entity selected by the State under subsection (b). 322.Number of ballots counted under audit (a)In GeneralExcept as provided in subsection (b), the number of voter-verified paper ballots which will be subject to a hand count administered by the Election Auditor of a State under this subtitle with respect to an election shall be determined as follows:
 (1)In the event that the unofficial count as described in section 323(a)(1) reveals that the margin of victory between the two candidates receiving the largest number of votes in the election is less than 1 percent of the total votes cast in that election, the hand counts of the voter-verified paper ballots shall occur in at least 10 percent of all precincts or equivalent locations (or alternative audit units used in accordance with the method provided for under subsection (b)) in the congressional district involved (in the case of an election for the House of Representatives) or the State (in the case of any other election for Federal office).
 (2)In the event that the unofficial count as described in section 323(a)(1) reveals that the margin of victory between the two candidates receiving the largest number of votes in the election is greater than or equal to 1 percent but less than 2 percent of the total votes cast in that election, the hand counts of the voter-verified paper ballots shall occur in at least 5 percent of all precincts or equivalent locations (or alternative audit units used in accordance with the method provided for under subsection (b)) in the congressional district involved (in the case of an election for the House of Representatives) or the State (in the case of any other election for Federal office).
 (3)In the event that the unofficial count as described in section 323(a)(1) reveals that the margin of victory between the two candidates receiving the largest number of votes in the election is equal to or greater than 2 percent of the total votes cast in that election, the hand counts of the voter-verified paper ballots shall occur in at least 3 percent of all precincts or equivalent locations (or alternative audit units used in accordance with the method provided for under subsection (b)) in the congressional district involved (in the case of an election for the House of Representatives) or the State (in the case of any other election for Federal office).
								(b)Use of Alternative Mechanism
 (1)Permitting use of alternative mechanismNotwithstanding subsection (a), a State may adopt and apply an alternative mechanism to determine the number of voter-verified paper ballots which will be subject to the hand counts required under this subtitle with respect to an election, so long as the alternative mechanism uses the voter-verified paper ballots to conduct the audit and the National Institute of Standards and Technology determines that the alternative mechanism is in accordance with the principles set forth in paragraph (2).
 (2)Principles for approvalIn approving an alternative mechanism under paragraph (1), the National Institute of Standards and Technology shall ensure that the audit procedure will have the property that for each election—
 (A)the alternative mechanism will be at least as statistically effective in ensuring the accuracy of the election results as the procedures under this subtitle; or
 (B)the alternative mechanism will achieve at least a 95 percent confidence interval (as determined in accordance with criteria set forth by the National Institute of Standards and Technology) with respect to the outcome of the election.
 (3)Deadline for responseThe Director of the National Institute of Standards and Technology shall make a determination regarding a State’s request to approve an alternative mechanism under paragraph (1) not later than 30 days after receiving the State’s request.
								323.Process for administering audits
 (a)In GeneralThe Election Auditor of a State shall administer an audit under this section of the results of an election in accordance with the following procedures:
 (1)Within 24 hours after the State announces the final unofficial vote count (as defined by the State) in each precinct in the State, the Election Auditor shall—
 (A)determine and then announce the precincts or equivalent locations (or alternative audit units used in accordance with the method provided under section 322(b)) in the State in which it will administer the audits; and
 (B)with respect to votes cast at the precinct or equivalent location on or before the date of the election (other than provisional ballots described in paragraph (2)), begin to administer the hand count of the votes on the voter-verified paper ballots required to be used and preserved under section 301(a)(2)(A) and the comparison of the count of the votes on those ballots with the final unofficial count of such votes as announced by the State.
 (2)With respect to votes cast other than at the precinct on the date of the election (other than votes cast by provisional ballot on the date of the election which are certified and counted by the State on or after the date of the election), including votes cast by absent uniformed services voters and overseas voters under the Uniformed and Overseas Citizens Absentee Voting Act, the Election Auditor shall administer the hand count of the votes on the applicable voter-verified paper ballots required to be produced and preserved under section 301(a)(2)(A) and the comparison of the count of the votes on those ballots with the final unofficial count of such votes as announced by the State.
 (b)Use of personnelIn administering the audits, the Election Auditor may utilize the services of the personnel of the State or jurisdiction, including election administration personnel and poll workers, without regard to whether or not the personnel have professional auditing experience.
 (c)LocationThe Election Auditor shall administer an audit of an election— (1)at the location where the ballots cast in the election are stored and counted after the date of the election or such other appropriate and secure location agreed upon by the Election Auditor and the individual that is responsible under State law for the custody of the ballots; and
 (2)in the presence of the personnel who under State law are responsible for the custody of the ballots.
 (d)Special rule in case of delay in reporting absentee vote countIn the case of a State in which the final count of absentee and provisional votes is not announced until after the date of the election, the Election Auditor shall initiate the process described in subsection (a) for administering the audit not later than 24 hours after the State announces the final unofficial vote count for the votes cast at the precinct or equivalent location on or before the date of the election, and shall initiate the administration of the audit of the absentee and provisional votes pursuant to subsection (a)(2) not later than 24 hours after the State announces the final unofficial count of such votes.
							(e)Additional Audits if Cause Shown
 (1)In generalIf the Election Auditor finds that any of the hand counts administered under this section do not match the final unofficial tally of the results of an election, the Election Auditor shall administer hand counts under this section of such additional precincts (or alternative audit units) as the Election Auditor considers appropriate to resolve any concerns resulting from the audit and ensure the accuracy of the election results.
 (2)Establishment and publication of procedures governing additional auditsNot later than August 1, 2020, each State shall establish and publish procedures for carrying out the additional audits under this subsection, including the means by which the State shall resolve any concerns resulting from the audit with finality and ensure the accuracy of the election results.
 (f)Public Observation of AuditsEach audit conducted under this section shall be conducted in a manner that allows public observation of the entire process.
							324.Selection of precincts
 (a)In GeneralExcept as provided in subsection (c), the selection of the precincts or alternative audit units in the State in which the Election Auditor of the State shall administer the hand counts under this subtitle shall be made by the Election Auditor on a random basis, in accordance with procedures adopted by the National Institute of Standards and Technology, except that at least one precinct shall be selected at random in each county, with additional precincts selected by the Election Auditor at the Auditor’s discretion.
 (b)Public SelectionThe random selection of precincts under subsection (a) shall be conducted in public, at a time and place announced in advance.
 (c)Mandatory Selection of Precincts Established Specifically for Absentee BallotsIf a State does not sort absentee ballots by precinct and include those ballots in the hand count with respect to that precinct, the State shall create absentee ballot precincts or audit units which are of similar size to the average precinct or audit unit in the jurisdiction being audited, and shall include those absentee precincts or audit units among the precincts in the State in which the Election Auditor shall administer the hand counts under this subtitle.
 (d)Deadline for Adoption of Procedures by CommissionThe National Institute of Standards and Technology shall adopt the procedures described in subsection (a) not later than March 31, 2020, and shall publish them in the Federal Register upon adoption.
							325.Publication of results
 (a)Submission to CommissionAs soon as practicable after the completion of an audit under this subtitle, the Election Auditor of a State shall submit to the Commission the results of the audit, and shall include in the submission a comparison of the results of the election in the precinct as determined by the Election Auditor under the audit and the final unofficial vote count in the precinct as announced by the State and all undervotes, overvotes, blank ballots, and spoiled, voided, or cancelled ballots, as well as a list of any discrepancies discovered between the initial, subsequent, and final hand counts administered by the Election Auditor and such final unofficial vote count and any explanation for such discrepancies, broken down by the categories of votes described in paragraphs (1)(B) and (2) of section 323(a).
 (b)Publication by CommissionImmediately after receiving the submission of the results of an audit from the Election Auditor of a State under subsection (a), the Commission shall publicly announce and publish the information contained in the submission.
							(c)Delay in certification of results by State
 (1)Prohibiting certification until completion of auditsNo State may certify the results of any election which is subject to an audit under this subtitle prior to—
 (A)the completion of the audit (and, if required, any additional audit conducted under section 323(e)(1)) and the announcement and submission of the results of each such audit to the Commission for publication of the information required under this section; and
 (B)the completion of any procedure established by the State pursuant to section 323(e)(2) to resolve discrepancies and ensure the accuracy of results.
 (2)Deadline for completion of audits of Presidential electionsIn the case of an election for electors for President and Vice President which is subject to an audit under this subtitle, the State shall complete the audits and announce and submit the results to the Commission for publication of the information required under this section in time for the State to certify the results of the election and provide for the final determination of any controversy or contest concerning the appointment of such electors prior to the deadline described in section 6 of title 3, United States Code.
								326.Payments to States
 (a)Payments for Costs of Conducting AuditsIn accordance with the requirements and procedures of this section, the Commission shall make a payment to a State to cover the costs incurred by the State in carrying out this subtitle with respect to the elections that are the subject of the audits conducted under this subtitle.
							(b)Certification of Compliance and Anticipated Costs
 (1)Certification requiredIn order to receive a payment under this section, a State shall submit to the Commission, in such form as the Commission may require, a statement containing—
 (A)a certification that the State will conduct the audits required under this subtitle in accordance with all of the requirements of this subtitle;
 (B)a notice of the reasonable costs incurred or the reasonable costs anticipated to be incurred by the State in carrying out this subtitle with respect to the elections involved; and
 (C)such other information and assurances as the Commission may require. (2)Amount of paymentThe amount of a payment made to a State under this section shall be equal to the reasonable costs incurred or the reasonable costs anticipated to be incurred by the State in carrying out this subtitle with respect to the elections involved, as set forth in the statement submitted under paragraph (1).
 (3)Timing of noticeThe State may not submit a notice under paragraph (1) until candidates have been selected to appear on the ballot for all of the elections for Federal office which will be the subject of the audits involved.
 (c)Timing of PaymentsThe Commission shall make the payment required under this section to a State not later than 30 days after receiving the notice submitted by the State under subsection (b).
 (d)Recoupment of OverpaymentsNo payment may be made to a State under this section unless the State agrees to repay to the Commission the excess (if any) of—
 (1)the amount of the payment received by the State under this section with respect to the elections involved; over
 (2)the actual costs incurred by the State in carrying out this subtitle with respect to the elections involved.
 (e)Authorization of AppropriationsThere is authorized to be appropriated to the Commission for fiscal year 2020 and each succeeding fiscal year $100,000,000 for payments under this section.
							327.Exception for elections subject to recount under State law prior to certification
 (a)ExceptionThis subtitle does not apply to any election for which a recount under State law will commence prior to the certification of the results of the election, including but not limited to a recount required automatically because of the margin of victory between the 2 candidates receiving the largest number of votes in the election, but only if each of the following applies to the recount:
 (1)The recount commences prior to the determination and announcement by the Election Auditor under section 323(a)(1) of the precincts in the State in which it will administer the audits under this subtitle.
 (2)If the recount would apply to fewer than 100 percent of the ballots cast in the election— (A)the number of ballots counted will be at least as many as would be counted if an audit were conducted with respect to the election in accordance with this subtitle; and
 (B)the selection of the precincts in which the recount will be conducted will be made in accordance with the random selection procedures applicable under section 324.
 (3)The recount for the election meets the requirements of section 323(f) (relating to public observation).
 (4)The State meets the requirements of section 325 (relating to the publication of results and the delay in the certification of results) with respect to the recount.
 (b)Clarification of Effect on Other RequirementsNothing in this section may be construed to waive the application of any other provision of this Act to any election (including the requirement set forth in section 301(a)(2) that the voter-verified paper ballots serve as the vote of record and shall be counted by hand in all audits and recounts, including audits and recounts described in this subtitle).
 328.Effective dateThis subtitle shall apply with respect to elections for Federal office held in 2020 or any succeeding year.
						.
 202.Availability of enforcement under Help America Vote Act of 2002Section 401 of the Help America Vote Act of 2002 (52 U.S.C. 21111) is amended by striking sections 301, 302, and 303 and inserting title III. 203.Guidance on best practices for alternative audit mechanisms (a)In generalNot later than May 1, 2020, the Director of the National Institute for Standards and Technology shall establish guidance for States that wish to establish alternative audit mechanisms under section 322(b) of the Help America Vote Act of 2002 (as added by section 201). Such guidance shall be based upon scientifically and statistically reasonable assumptions for the purpose of creating an alternative audit mechanism that will be consistent with the principles for approval described in section 322(b)(2) of such Act (as so added).
 (b)Authorization of appropriationsThere is authorized to be appropriated to carry out subsection (a) $100,000, to remain available until expended.
 204.Clerical amendmentThe table of contents of the Help America Vote Act of 2002 is amended by adding at the end of the items relating to title III the following:
				
					
						Subtitle C—Mandatory Manual Audits
						Sec. 321. Requiring audits of results of elections.
						Sec. 322. Number of ballots counted under audit.
						Sec. 323. Process for administering audits.
						Sec. 324. Selection of precincts.
						Sec. 325. Publication of results.
						Sec. 326. Payments to States.
						Sec. 327. Exception for elections subject to recount under State law prior to certification.
						Sec. 328. Effective date..
			IIIOther Reforms to Promote Integrity of Elections
			AIntegrity of Election Administration
				301.Prohibition on campaign activities by chief State election administration officials
 (a)In GeneralTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by inserting after section 319 the following new section:
						
 319A.Campaign activities by chief State election administration officials(a)ProhibitionIt shall be unlawful for a chief State election administration official to take an active part in political management or in a political campaign with respect to any election for Federal office over which such official has supervisory authority.
 (b)Chief State election administration officialThe term chief State election administration official means the highest State official with responsibility for the administration of Federal elections under State law.
 (c)Active part in political management or in a political campaignThe term active part in political management or in a political campaign means— (1)serving as a member of an authorized committee of a candidate for Federal office;
 (2)the use of official authority or influence for the purpose of interfering with or affecting the result of an election for Federal office;
 (3)the solicitation, acceptance, or receipt of a contribution from any person on behalf of a candidate for Federal office; and
 (4)any other act which would be prohibited under paragraph (2) or (3) of section 7323(b) of title 5, United States Code, if taken by an individual to whom such paragraph applies (other than any prohibition on running for public office).
									(d)Exception for Campaigns of Official or Immediate Family Members
 (1)In generalThis section does not apply to a chief State election administration official with respect to an election for Federal office in which the official or an immediate family member of the official is a candidate.
 (2)Immediate family member definedIn paragraph (1), the term immediate family member means, with respect to a candidate, a father, mother, son, daughter, brother, sister, husband, wife, father-in-law, or mother-in-law..
 (b)Effective DateThe amendments made by subsection (a) shall apply with respect to elections for Federal office held after December 2018.
					302.Mandatory training for poll workers
 (a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended— (1)by redesignating sections 304 and 305 as sections 305 and 306; and
 (2)by inserting after section 303 the following new section:  304.Mandatory training for poll workers (a)Training in applicable election laws and procedures required for all poll workersA State may not assign an individual to serve as an election official at a polling place for an election for Federal office, including a location serving as a polling place on a day other than the date of the election, unless the State certifies to the Commission that the individual has received training in the election administration laws and procedures applicable in the jurisdiction in which the polling place is located.
 (b)Effective dateEach State shall be required to comply with the requirements of subsection (a) for the regularly scheduled general election for Federal office occurring in November 2018 and for any subsequent election for Federal office..
 (b)Clerical amendmentThe table of contents of such Act is amended— (1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306; and
 (2)by inserting after the item relating to section 303 the following new item:   Sec. 304. Mandatory training for poll workers.. 303.Due process requirements for individuals proposed to be removed from list of eligible voters (a)Internet posting of list of individuals proposed To be removed from listSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507) is amended—
 (1)by redesignating subsection (j) as subsection (k); and (2)by inserting after subsection (i) the following new subsection:
							
								(j)Additional due process requirements for individuals proposed To be removed from list of eligible
			 voters
 (1)Internet posting of namesOn an ongoing basis, the chief State election official shall post on the Internet a list showing the name and address of each individual whom the State intends to remove from the official list of eligible voters in elections for Federal office in the State, together with instructions on how an individual may challenge the proposed removal of the individual’s name from the list.
 (2)Requiring opportunity to correct recordThe State may not remove any individual from the official list of eligible voters in elections for Federal office in the State until the expiration of the 60-day period which begins on the date the chief State election official posts the individual’s name and address on the Internet under paragraph (1).
 (3)Publicizing information on due process requirementsThe chief State election official shall disseminate information to the general public regarding the Internet posting of names and addresses under paragraph (1) and the opportunity for individuals to correct records under paragraph (2), including by sending information to media outlets in the State and by preparing information for distribution and display by offices of the State motor vehicle authority..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to elections for Federal office held during 2020 or any succeeding year.
					304.Mandatory response by Attorney General to allegations of voter intimidation or suppression by law
			 enforcement officers and other government officials
					(a)Mandatory response to allegations
 (1)In generalNot later than 30 days after receiving an allegation described in subsection (b) from any person, the Attorney General shall—
 (A)initiate an investigation of the allegation; or (B)provide the person with a written statement that the Attorney General will not investigate the allegation, and include in the statement the Attorney General’s reasons for not investigating the allegation.
 (2)Special rule for allegations received within 30 days of electionIf the Attorney General receives an allegation described in subsection (b) during the 30-day period which ends on the date of an election for Federal office, the Attorney General shall meet the requirements of paragraph (1) not later than 48 hours after receiving the allegation.
 (b)Allegations describedAn allegation described in this subsection is— (1)an allegation that a law enforcement officer or other official of a State or local government has intimidated, threatened, or coerced, or attempted to intimidate, threaten, or coerce, any individual for voting, or for attempting to vote, in an election for Federal office; or
 (2)an allegation that an election official of a State or local government has engaged or has attempted to engage in voter suppression activity.
						BRemoving Barriers to Voting
				311.Requirements for counting provisional ballots; establishment of uniform and nondiscriminatory
			 standards
 (a)In generalSection 302 of the Help America Vote Act of 2002 (52 U.S.C. 21082) is amended— (1)by redesignating subsection (d) as subsection (f); and
 (2)by inserting after subsection (c) the following new subsections:  (d)Statewide counting of provisional ballots (1)In generalFor purposes of subsection (a)(4), notwithstanding the precinct or polling place at which a provisional ballot is cast within the State, the appropriate election official shall count each vote on such ballot for each election in which the individual who cast such ballot is eligible to vote.
 (2)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2018. (e)Uniform and nondiscriminatory standards (1)Establishment of standards by CommissionThe Commission shall establish uniform and nondiscriminatory standards for the issuance, handling, and counting of provisional ballots, consistent with the requirements of this section.
 (2)Compliance with standardsEach State shall comply with the standards established by the Commission under this subsection. (3)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2018..
 (b)Conforming amendment relating to effective dateSection 302(f) of such Act (52 U.S.C. 21082(f)), as redesignated by subsection (a), is amended by striking Each State and inserting Except as provided in subsections (d)(2) and (e)(3), each State.
					312.Prohibiting imposition of conditions on voting by mail
 (a)ProhibitionTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 201, is amended by adding at the end the following new subtitle:
						
							DOther Requirements To Remove Barriers to Voting
								331.Prohibiting imposition of conditions on voting by mail
 (a)In GeneralIf an individual in a State is eligible to cast a vote in an election for Federal office, the State may not impose any additional conditions or requirements on the eligibility of the individual to cast the vote in such election by mail (including by absentee ballot), except as required under subsection (b) and except to the extent that the State imposes a deadline for requesting the ballot and related voting materials from the appropriate State or local election official and for returning the ballot to the appropriate State or local election official.
 (b)Requiring signature verificationA State may not accept and process an absentee ballot submitted by any individual with respect to an election for Federal office unless the State verifies the identification of the individual by comparing the individual’s signature on the absentee ballot with the individual’s signature on the official list of registered voters in the State, in accordance with such procedures as the State may adopt.
 (c)Effective dateThis section shall apply with respect to elections held on or after January 1, 2019.. (b)Conforming amendments relating to adoption of voluntary guidance by Election Assistance Commission (1)Applicability of voluntary guidanceSection 311(a) of such Act (52 U.S.C. 21101(a)) is amended by striking subtitle A and inserting subtitle A and subtitle D.
 (2)Deadline for adoptionSection 311(b) of such Act (52 U.S.C. 21101(b)) is amended— (A)by striking and at the end of paragraph (2);
 (B)by striking the period at the end of paragraph (3) and inserting ; and; and (C)by adding at the end the following new paragraph:
								
 (4)in the case of the recommendations with respect to subtitle D, June 30, 2018.. (c)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to title III the following:
						
							
								Subtitle D—Other Requirements To Remove Barriers to Voting
								Sec. 331. Prohibiting imposition of conditions on voting by mail..
					313.Mandatory availability of early voting
 (a)Mandatory availabilitySubtitle D of title III of the Help America Vote Act of 2002, as added by section 312(a), is amended by adding at the end the following new section:
						
							332.Mandatory availability of early voting
								(a)Requiring availability of voting prior to date of election
 (1)In generalEach State shall allow individuals to vote in an election for Federal office during an early voting period which occurs prior to the date of the election.
 (2)Length of periodThe early voting period required under this subsection with respect to an election shall consist of a period of not fewer than 14 consecutive days (including weekends) which begins on the 17th day before the date of the election (or, at the option of the State, on a day prior to the 17th day before the date of the election) and ends on the date of the election.
 (b)Minimum early voting requirementsEach polling place which allows voting during an early voting period under subsection (a) shall— (1)allow such voting for no less than 12 hours on each day, except that the polling place may allow such voting for fewer than 12 hours on Sundays; and
 (2)have uniform hours each day for which such voting occurs. (c)Location of polling places near public transportationTo the greatest extent practicable, a State shall ensure that each polling place which allows voting during an early voting period under subsection (a) is located within walking distance of a stop on a public transportation route.
								(d)Standards
 (1)In generalThe Commission shall issue standards for the administration of voting prior to the day scheduled for a Federal election. Such standards shall include the nondiscriminatory geographic placement of polling places at which such voting occurs.
 (2)DeviationThe standards described in paragraph (1) shall permit States, upon providing adequate public notice, to deviate from any requirement in the case of unforeseen circumstances such as a natural disaster, terrorist attack, or a change in voter turnout.
 (e)Effective dateThis section shall apply with respect to elections held on or after January 1, 2019.. (b)Clerical amendmentThe table of contents of such Act, as amended by section 312(c), is amended by adding at the end of the items relating to subtitle D of title III the following:
						
							
								Sec. 332. Mandatory availability of early voting..
					314.Requirements for availability of sufficient polling places, equipment, and resources
 (a)Requiring States To meet requirementsSubtitle D of title III of the Help America Vote Act of 2002, as added by section 312(a) and as amended by section 313(a), is amended by adding at the end the following new section:
						
							333.Availability of sufficient polling places, equipment, and resources
 (a)In GeneralIn accordance with the standards established under subsection (b), each State shall provide for— (1)an appropriate number and geographic distribution of voting sites on the day of any election for Federal office and on any days during which such State allows early voting in such elections; and
 (2)the minimum required number of voting systems and other election resources (including all other voting equipment and supplies) for each such voting site.
									(b)Standards
 (1)In generalNot later than June 30, 2018, the Commission shall conduct a study and, on the basis of the findings of the study, issue standards for States to follow in establishing an appropriate number and geographic distribution of voting sites in elections for Federal office on the day of any Federal election and on any days during which the State allows early voting in such elections, and in providing for the minimum number of voting systems and other election resources (including all other voting equipment and supplies) for each such voting site.
									(2)Distribution
 (A)In generalThe standards described in paragraph (1) shall provide for a uniform and nondiscriminatory distribution of such sites, systems, and other resources, and, to the extent possible, shall take into account, among other factors, the following:
 (i)The voting age population. (ii)Voter turnout in past elections.
 (iii)The number of voters registered. (iv)The number of voters who have registered since the most recent Federal election.
 (v)Census data for the population served by each voting site. (vi)The educational levels and socioeconomic factors of the population served by each voting site.
 (vii)The needs and numbers of voters with disabilities and voters with limited English proficiency. (viii)The type of voting systems used.
 (B)No factor dispositiveThe standards shall provide that the distribution of voting sites, systems, and resources should take into account the totality of all relevant factors, and no single factor shall be dispositive under the standards.
 (C)PurposeTo the extent possible, the standards shall provide for a distribution of voting sites, systems, and resources with the goals of—
 (i)ensuring a fair and equitable waiting time for all voters in the State; and (ii)preventing a waiting time of over 1 hour at any voting site.
 (3)DeviationThe standards described in paragraph (1) shall permit States, upon giving reasonable public notice, to deviate from any allocation requirements in the case of unforeseen circumstances such as a natural disaster or terrorist attack.
 (c)Effective dateThis section shall apply with respect to elections held on or after January 1, 2019.. (b)Clerical amendmentThe table of contents of such Act, as amended by section 312(c) and section 313(b), is amended by adding at the end of the items relating to subtitle D of title III the following:
						
							
								Sec. 333. Availability of sufficient polling places, equipment, and resources..
					IVRulemaking Authority of Election Assistance Commission
			401.Permitting Election Assistance Commission to exercise rulemaking authority
 (a)Rulemaking authorityThe Help America Vote Act of 2002 is amended by striking section 209 (52 U.S.C. 20929). (b)Clerical amendmentThe table of contents of such Act is amended by striking the item relating to section 209.
				